Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/23/2020 and 07/28/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 10-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0066202 A1 by Dayanandan et al. (hereafter referred to as Dayanandan).
Regarding claim 1, Dayanandan teaches a channel capacity prediction method comprising:
collecting historic data of a channel for transmitting wireless signals to generate statistics information (see at least ¶ [0067]);
obtaining a capacity prediction result based on the statistics information, including calculating a predicted capacity (see at least ¶¶ [0077]-[0078]); and
outputting the capacity prediction result (see at least Figs. 9A, 9B).

Regarding claim 2, Dayanandan teaches the method of claim 1.  In addition, Dayanandan further teaches wherein the historic data includes at least a historic throughput of the channel (see at least 9A and ¶ [0134], [0185]).

Regarding claim 3, Dayanandan teaches the method of claim 1.  In addition, Dayanandan further teaches wherein the historic data includes at least one of a historic throughput, a historic signal-to-noise ratio, a historic signal intensity, a historic modulation mode, or a historic channel estimation (see at least ¶¶ [0067] and [0208]).

Regarding claim 10, Dayanandan teaches the method of claim 1.  In addition, Dayanandan further teaches wherein: the channel is a channel of a wireless transmitter circuit of a wireless image transmission system (see at least Figs. 9A and 9B); and wireless signals transmitted in the channel are image signals (see at least Figs. 9A and 9B). 

Regarding claim 11, Dayanandan teaches the method of claim 10.  In addition, Dayanandan further teaches wherein the capacity prediction result is outputted to a bit rate control circuit for controlling a bit rate of the wireless image transmission system (see at least ¶¶ [0079] and [0229]).

Regarding claim 12, Dayanandan teaches a channel capacity prediction apparatus (see at least Fig. 33) comprising: 
a processor (see at least ¶ [0027]-[0028]); and 
a memory storing computer executable instructions (see at least ¶ [0027]-[0028]) that, when executed by the processor, cause the processor to: 
collect historic data of a channel for transmitting wireless signals to generate statistics information (see at least ¶ [0067]);
obtain a capacity prediction result based on the statistics information, including calculating a predicted capacity (see at least ¶¶ [0077]-[0078]); and
output the capacity prediction result (see at least Figs. 9A, 9B).

Regarding claim 13, Dayanandan teaches the apparatus of claim 12.  In addition, Dayanandan further teaches wherein the historic data includes at least a historic throughput of the channel (see at least 9A and ¶ [0134], [0185]). 

Regarding claim 14, Dayanandan teaches the apparatus of claim 12.  In addition, Dayanandan further teaches wherein the historic data of the channel includes at least one of a historic throughput, a historic signal-to-noise ratio, a historic signal intensity, a historic modulation mode, or a historic channel estimation (see at least ¶¶ [0067] and [0208]).

Regarding claim 19, Dayanandan teaches the apparatus of claim 12.  In addition, Dayanandan further teaches wherein: the channel is a channel of a wireless transmitter circuit of a wireless image transmission system (see at least Figs. 9A and 9B); and wireless signals transmitted in the channel are image signals (see at least Figs. 9A and 9B).

Regarding claim 20, Dayanandan teaches the apparatus of claim 19.  In addition, Dayanandan further teaches wherein the capacity prediction result is outputted to a bit rate control circuit for controlling a bit rate of the wireless image transmission system (see at least ¶¶ [0079] and [0229]). 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan as applied to claims 1 and 12 above, in view of in view of US 2014/0330793 A1 by Chamness.

Regarding claim 4, Dayanandan teaches the method of claim 1
Dayanandan does not specifically disclose wherein a machine learning algorithm is used to calculate the predicted capacity of the channel based on the statistics information.
In the same field of endeavor, Chamness teaches wherein a machine learning algorithm is used to calculate the predicted capacity of the channel based on the statistics information (see at least ¶ [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the predictions of Dayanandan with the predictor as taught by Chamness in order to determine likely failure points of the system by predicting capacity or compression factors (Chamness ¶ [0021]).
 

Regarding claim 5, Dayanandan in view of Chamness teaches the method of claim 4.  In the obvious combination, Chamness further teaches wherein the machine learning algorithm includes a linear regression algorithm (see at least ¶ [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the predictions of Dayanandan with the predictor as taught by Chamness in order to determine likely failure points of the system by predicting capacity or compression factors (Chamness ¶ [0021]).

Regarding claim 15, Dayanandan teaches the apparatus of claim 12. 
Dayanandan does not specifically disclose wherein a machine learning algorithm is used to calculate the predicted capacity of the channel based on the statistics information.
In the same field of endeavor, Chamness teaches wherein a machine learning algorithm is used to calculate the predicted capacity of the channel based on the statistics information (see at least ¶ [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the predictions of Dayanandan with the predictor as taught by Chamness in order to determine likely failure points of the system by predicting capacity or compression factors (Chamness ¶ [0021]).


 claim 16, Dayanandan in view of Chamness teaches the apparatus of claim 15.  In the obvious combination, Chamness further teaches wherein the machine learning algorithm includes a linear regression algorithm (see at least ¶ [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the predictions of Dayanandan with the predictor as taught by Chamness in order to determine likely failure points of the system by predicting capacity or compression factors (Chamness ¶ [0021]).
Allowable Subject Matter
9.	Claims 6-9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  US 10713072 B1 by Burgin et al. discloses a resource management database. The information contained in the database may include current and forecasted capacity data, application type-to-fleet configuration mappings, price and history data, and customer prioritizations.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465